 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEROY CARR,                                         No. 2:14-cv-2110 JAM CKD P
12                      Plaintiff,
13          v.                                           ORDER
14   FEDERAL BUREAU OF PRISONS, et al.,
15                      Defendants.
16

17          In light of the appearance of counsel on plaintiff’s behalf and pursuant to the provisions of

18   Federal Rules of Civil Procedure 16 and 26 and Local Rule 240, IT IS HEREBY ORDERED that

19   the December 27, 2018 discovery and scheduling order (ECF No. 91) is vacated and within thirty

20   days of the filing of this order, the parties shall confer and submit a joint status report and

21   proposed scheduling order that briefly sets out their views on the following matters:

22          1. Service of process;

23          2. Possible joinder of additional parties;

24          3. Any expected or desired amendment of the pleadings;

25          4. Jurisdiction and venue;

26          5. Anticipated motions and the scheduling thereof;

27          6. The deadline for initial disclosures. If any party objects to the appropriateness of

28   initial disclosures, an explanation must be provided;
                                                        1
 1             7. Anticipated discovery and the scheduling thereof;

 2             8. Future proceedings, including setting appropriate cutoff dates for discovery and law

 3   and motion and the scheduling of a pretrial conference and trial;

 4             9. Modification of standard pretrial procedures specified by the rules due to the relative

 5   simplicity or complexity of the action or proceedings;

 6             10. Whether this matter is to be tried before this court or the district court. See 28 U.S.C.

 7   § 636(c);

 8             11. Whether the counsel will stipulate to the trial judge acting as settlement judge and

 9   waiving any disqualifications by virtue of his/her so acting, or whether they prefer to have a

10   Settlement Conference before another judge;

11             12. Any other matters that may add to the just and expeditious disposition of this matter.

12   Dated: December 28, 2018
                                                         _____________________________________
13
                                                         CAROLYN K. DELANEY
14                                                       UNITED STATES MAGISTRATE JUDGE

15   13:carr2110.40.aty

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
